Citation Nr: 0705994	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  02-14 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
December 1980.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2000 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, DC.  Thereafter, 
jurisdiction over the case was transferred to the Columbia, 
South Carolina RO.

When the case was last before the Board in December 2004, the 
issue currently before the Board was remanded for additional 
development.


FINDING OF FACT

The veteran's psychiatric disability was not present in 
service or manifested within one year of his discharge from 
service, and it is not etiologically related to service.


CONCLUSION OF LAW

Psychiatric disability was not incurred or aggravated during 
active service, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  However, the Court also stated that the failure 
to provide such notice in connection with adjudications prior 
to the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency initially 
adjudicated the appellant's claim before the enactment of the 
VCAA in November 2000.  It provided him with the required 
notice, to include notice that he should submit any pertinent 
evidence in his possession, by letters mailed in October 2001 
and March 2005.  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for service connection for psychiatric 
disability, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the claimed 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  The 
Board notes that no VA records pertaining to his alleged 
psychiatric treatment shortly after service are available, 
and that efforts to obtain some non-VA treatment records have 
also been unsuccessful, although the record reflects that the 
originating agency undertook all indicated development to 
obtain the pertinent records.  The Board further notes that 
the veteran was requested in a May 2006 letter to complete 
and submit new VA Forms 21-4142 for particular health care 
providers, because the previously submitted authorizes were 
no longer valid, but he failed to do so.  Due to the 
veteran's failure to cooperate, potentially pertinent records 
from those health care providers are not available.  

Neither the appellant nor his representative has identified 
any outstanding, available evidence that could substantiate 
the claim.  The Board is also unaware of any such outstanding 
evidence.  

The Board acknowledges that the veteran has not been afforded 
a VA examination to determine the etiology of his psychiatric 
disorder, but has determined that no such examination is 
required in this case because the medical evidence currently 
of record is sufficient to fairly decide the claim and there 
is no reasonable possibility that such an examination would 
result in any evidence to substantiate the claim.  In this 
regard, the Board notes that the service medical records are 
negative for evidence of a psychiatric disorder, there is no 
post-service medical evidence of any psychiatric disorder 
until more than 3 years following the veteran's discharge 
from service, there is no indication in the medical evidence 
of record that the veteran's psychiatric disorder is 
etiologically related to service, and any current medical 
opinion linking the veteran's psychiatric disorder to service 
would be based upon self-serving statements of the veteran 
many years following his discharge from service. 

Accordingly, the Board is also satisfied that VA has complied 
with the duty to assist provisions of the VCAA and the 
pertinent implementing regulation.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the claim in 
August 2006.  There is no indication or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Service connection may also be granted for any disease 
initially diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records are negative for evidence of any 
psychiatric disorder.  Significantly, in January 1983, the 
veteran filed a claim for service connection for a skin 
disorder, but did not allege at that time or until 1999 that 
he had a service-connected psychiatric disability.  Moreover, 
in his 1999 claim, he indicated that he was initially 
diagnosed with manic depression in 1982, more than one year 
after his discharge from service.

The earliest post-service medical evidence of any psychiatric 
disorder consists of VA progress notes dated in July 1984, 
which show that the veteran was an emergency psychiatric 
admission.  The diagnosis was mixed organic mania disorder 
due to PCP.  Although the record contains later medical 
evidence documenting the presence of psychiatric disability, 
there is no indication in any of the medical evidence that 
the veteran had any acquired psychiatric disorder within one 
year of his discharge from service or that any current 
psychiatric disorder is etiologically related to service.  

A September 2000 letter from the veteran's sister recounts 
many psychiatric incidents in the veteran's past.  She stated 
that his troubles began when he returned home from military 
service.  The record also includes the veteran's statements 
to the effect that his psychiatric symptoms began during 
service.  While the Board has considered these statements, 
they are of limited probative value because they were 
provided for compensation purposes many years following the 
veteran's discharge from service.  Moreover, they do not 
constitute competent evidence of a nexus between the 
veteran's current psychiatric disability and his military 
service because lay persons, such as the veteran and his 
sister, are not qualified to render a medical diagnosis or an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In light of the absence of any medical evidence of an 
acquired psychiatric disorder within one year of the 
veteran's discharge from service or medical evidence linking 
a current psychiatric disorder to the veteran's military 
service, the Board must conclude that the preponderance of 
the evidence is against the claim.


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for psychiatric disability 
is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


